Ellsworth, J.
It is a sufficient objection to granting a new trial for excessive damages, that the verdict is only for $66, an amount too trivial to warrant a- renewal of the controversy, unless courts of justice are kept open to gratify the evil passions of mankind. To grant the defendant’s request will be to punish the defendant himself, were it certain that the damages would be reduced on another trial, which however it is not, either as matter of law on the evidence before us, or as a matter of fact. Such a practice we can not encourage, and we take this opportunity to say that a new trial in such cases should not be asked for, unless the case be one which involves something more than a trifling sum of money.
But, independently of this objection, we do not see sufficient ground for disturbing the verdict. [The judge here proceeds to consider the evidence, but as no question of general interest is involved, and as it would require a statement of the evidence to make the case understood, this part of the opinion is omitted.]
In this opinion the other judges concurred; except Sanford, J., who did not sit.